It is no doubt true that the purchase by the appellant of the life estate of C. M. Sellers in the land and the agreement made with him was for the benefit of the minor sons of Sellers and who were also nephews of the appellant. It is also manifest, from said transaction, including the contemporaneous conveyance of the real estate to said minors by the appellant, that he contemplated reimbursement by working the same out of the farm, and that it was not expected that the life tenant would die so shortly after the transaction, as well as by a retention of the vendor's lien upon the life estate. We fail to discover any legal liability from the minors to Gray for the amount so paid for the life estate or the taxes and improvements, personally or against their interest in the estate other than the life estate conveyed them by Gray, and the vendor's lien, if one existed as between these parties, expired with the termination of the life estate. As a matter of equity and good conscience, however, this appellant should be reimbursed as far as possible by the rent and income received by the minors or their guardian for them for the money paid C. M. Sellers for the life estate, the tax, and improvement on the house; that is, during the period between the making of the deed and the death of C. M. Sellers, the life tenant, a period of about three years. As the probate court has no authority to make this allowance, the bill in this particular contains equity, and, if the chancery court assumes jurisdiction for this purpose, there is no reason why it should not assume the control and settlement of the guardianship and of the estate of Mrs. Sellers, deceased, with the proper and necessary parties before it. Bellamy v. Thornton, 103 Ala. 404, 15 So. 831; Spidle v. Blakeney,151 Ala. 194, 44 So. 62.
As to the cattle, that is an averment of which the appellee cannot complain as the bill concedes no liability to pay for same, unless the chancery court should deem the taking of same to the best interest of the minors, and offers to account for the use or rent of the land should the court not elect to take the cattle for the said minors, and in which last event the use or rent of the farm land should be credited on what is due the appellant.
The bill sets up the payment of claims against Mrs. Sellers' estate and which are, of course, paramount to the claim or interest of the heirs, and which will no doubt be allowed upon proper proof and with an administrator before the court, or upon averment and proof that an administration is unnecessary.
The trial court erred in sustaining the demurrer to the bill, and the decree of the circuit court is reversed, and the cause is remanded.
Reversed and remanded.
SOMERVILLE, THOMAS, and BOULDIN, JJ., concur. *Page 588